NETERER, District Judge.
From an order denying writ and remanding petitioner to the immigration officers for deportation this appeal is prosecuted.
The petitioner is a Chinese of full blood and was born in China. He claims his grandfather Ng Fun was born in the Hawaiian Islands August 12, 1885; that Ng Fun went to China, and in 1902 a son, Ng Ming Yin, was born to him; that petitioner is the son of Ng Ming Yin and was born in China in 1920.
The question for decision is: Was Ng Fook the applicant given a fair hearing?
*332Consideration of the testimony of Ng Ming Yin'and Ng Fun’s in Ng Ah Park’s application for admission and Ng Ming Yin and appellant as to home in China and surroundings, habits of the alleged father, furnishings in the home, pictures and photographs of wife and mother kept in his home, Ng Quay, Ng Foo and Ng Leong, sons of Ng Ying, brother of appellant’s alleged grandfather, lived in the second house in the third row in the same village, and testimony of Ng ■Foo and Ng Léong in 1931 that Ng Ming Yin was not inarried, it is emphatically shown that tírese are material discrepancies and .the poard’s finding has material testimony to support it. The discrepancies are such as could not exist if the relationship of father and son obtained. The finding is binding on the court. The father the alleged son described is not the man the allege^ father demonstrated himself to be. The house and' colony of houses which, tpe .alleged son described is not the house and colony of houses where the father lived. A fair hearing was given. *
Affirmed.

 Weedin v. Yee Wing Soon, 48 F.(2d) 36 (C.C.A. 9); Wong Sun Ying v. Weedin, 50 F.(2d) 377 (C.C.A. 9); Lee Get Nuey v. Nagle, 53 F.(2d) 208 (C.C.A. 9); Chin Wing v. Nagle, 55 F.(2d) 609 (C.C.A. 9); Louie Foo v. Nagle, 56 F.(2d) 775 (C.C.A. 9); Lee Foo v. Nagle, 58 F.(2d) 764 (C.C. A. 9); Wong Hon Ping v. Haff, 63 F.(2d) 448 (C.C.A. 9). See. also, Lim Wun v. Nagle, 52 F.(2d) 396 (C.C.A. 9); Wong Soo v. Nagle, 60 F.(2d) 681 (C.C.A. 9); Wong Shong Been v. Proctor, 79 F.(2d) 881 (C.C.A. 9).